Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LabCorp is Scheduled to Present at the Bank of America Merrill Lynch 2010 Health Care Conference Burlington, NC, May 6, 2010— Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) today announced that David P. King, Chairman and Chief Executive Officer, is scheduled to speak at the Bank of America Merrill Lynch Health Care Conference in New York, NY.LabCorp’s presentation is planned for Thursday, May 13, 2010 at 10:40 a.m. (Eastern Time). A live audio webcast of the presentation will be available via the Company Web site at www.labcorp.com and archived for replay. About LabCorp®
